DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention II, claims 11-20 in the reply filed on January 18, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “to provide”, etc.  
The abstract of the disclosure is objected to because it contains implied phraseology, specifically “to provide” in the fourth to last line thereof.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 16 is objected to because of the following informality:  
In line 2, --a-- should be inserted before “double” to correct a grammar error.  
In line 6, the recitation “the double acting cylinder” should be corrected to --a double acting cylinder-- since a “double acting cylinder” has already been set forth in line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Castagno US 5,419,401 in view of Van Buskirk et al. US 2014/0290545 A1 and CN 2810128 Y.
With respect to claims 11 and 18, Castagno US 5,419,401 discloses an agricultural implement system (Figures 1-6D), comprising:
a system (Figures 1-6D) comprising:
a fluid source 4,7,8 configured to provide a cylinder side fluid to a cylinder side port (unnumbered) of a double acting cylinder 11 and a rod side fluid to a rod side port (unnumbered) of the double acting cylinder 11; 
a filter 10 (see the disclosure in column 4, line 26); and 
a row unit (best shown in Figure 1) having the double acting cylinder 11, wherein the row unit (best shown in Figure 1) is configured to dispose seed (necessarily from T - see the disclosure in column 4, lines 42 and 43; necessarily for crops to be planter, seed must be planted) into a ground trench.
As to claims 12 and 17, the row unit (best shown in Figure 1) comprises a closing system R configured to close a ground trench, and wherein the double acting cylinder 11 is mechanically coupled to the row unit (best shown in Figure 1) to provide power to the closing system R.
Regarding claims 13 and 20, the system (Figures 1-6D) comprises a manifold 5, a tee fitting, or combination thereof, wherein the filter 10 (see the disclosure in column 4, line 26) is disposed directly upstream of the manifold 5, the tee fitting, or the combination thereof, and wherein the manifold 5, the tee fitting, or the combination thereof, are disposed directly upstream of the rod side port (unnumbered).
As to claim 14, a controller (solenoid 6; see the disclosure in column 4, lines 23 and 24) is operatively coupled to the system (Figures 1-6D) and configured to control the system R.
With respect to claim 16, Castagno US 5,419,401 discloses an agricultural implement system (Figures 1-6D), comprising:
a double acting cylinder 11, wherein the double acting cylinder 11 is configured to provide power for agricultural operations; and a system (Figures 1-6D) comprising: 
a fluid source 4,7,8 configured to provide a cylinder side fluid to a cylinder side port (unnumbered) of a double acting cylinder 11 and a rod side fluid to a rod side port (unnumbered) of the double acting cylinder 11; and 
a filter 10 (see the disclosure in column 4, line 26).
Regarding claim 17, a closing system R is configured to close a ground trench, wherein the double acting cylinder 11 is mechanically coupled to the closing system R.
The claims distinguish over Castagno US 5,419,401 in requiring (1) the system to be a pneumatic system (as required in claims 11 and 16); (2) the double acting cylinder to provide pneumatic power (as required in claim 16); (3) the filter to be coupled to the rod side port and to be configured to filter the rod side fluid entering the double acting cylinder via the rod side port (as required in claims 11 and 16); (4) the filter to be disposed directly upstream of the rod side port (as required in claim 19); and (5) the row unit to be a plurality of row units (as required in claim 18).
With respect to (1), (2) and (5), Van Buskirk et al. US 2014/0290545 A1 disclose (1) the system to be a pneumatic system (see the disclosure in paragraph [0037]) (as required in claims 11 and 16); (2) the double acting cylinder to provide pneumatic power (see the disclosure in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a pneumatic system as disclosed in Van Buskirk et al. US 2014/0290545 A1 for the system/double acting cylinder of Castagno US 5,419,401 and to have utilized a plurality of row units as disclosed in Van Buskirk et al. US 2014/0290545 A1 for the row unit of Castagno US 5,419,401 for greater versatility of use of the system of Castagno US 5,419,401.
With respect to (3) and (4), CN 2810128 Y discloses (3) the filter 5 (Figure 1) being coupled to a rod side port (unnumbered; Figure 1) and being configured to filter the rod side fluid entering the double acting cylinder 3 (Figure 1) via the rod side port (unnumbered; Figure 1) (as required in claims 11 and 16) and (4) the filter 5 (Figure 1) being disposed directly upstream of the rod side port (unnumbered; Figure 1) (as required in claim 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific arrangement as disclosed in CN 2810128 Y in the system of Castagno US 5,419,401 for greater versatility of use of the system of Castagno US 5,419,401.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Castagno US 5,419,401 in view of Van Buskirk et al. US 2014/0290545 A1 and CN 2810128 Y as applied to claims 11-14 and 16-20 above, and further in view of GB 2 297 046 A.

Claim 15 distinguishes over Castagno US 5,419,401 in requiring the controller to be communicatively coupled to one or more pressure sensors, flow sensors, or combination thereof, disposed in the pneumatic system, and wherein the controller is configured to control the pneumatic system based on signals received from the sensors.
See the disclosure in page 10, lines 28-31 and in page 11, lines 1 and 2 of GB 2 297 046 A which discloses a controller communicatively coupled to one or more pressure sensors, flow sensors, or combination thereof, disposed in a pneumatic system, wherein the controller is configured to control the pneumatic system based on signals received from the sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the controller as disclosed in GB 2 297 046 A in the system of Castagno US 5,419,401 for greater versatility of use of the system of Castagno US 5,419,401.

Reasoning for No Double Patenting Rejection
No double patenting rejection is being made between elected claims 11-20 of the instant application 16/670,786 and parent divisional application 15/598,081 since elected claims 11-20 of the instant application 16/670,786 correspond to claims 11-20 restricted out in parent divisional application 15/598,081.

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



February 9, 2022